DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 4 March 2022.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 13, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 11, and 13-17 have been amended.
No claims have been cancelled.
No claims have been newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, the claim(s) recite(s) in part “selecting a candidate playlist…”, “tokenizing the playlist description…”, “tagging each respective track…”, “selecting a respective curated playlist…”, “selecting a subset of tracks…”, “storing… the one or more tokenized terms in a descriptive search database to make the curated playlist discoverable by a query application…”, “determining whether the respective track has been tagged with at least one tokenized term”, “storing… an association between… each of the at least one tokenized term… and the curated playlist.”
The limitations directed towards “selecting…”, “tokenizing…”, “tagging…”, and “determining…” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim limitations preclude the step from practically being performed in the mind.
For example, the “selecting” feature in the context of this claim encompasses the user mentally evaluating a playlist, curated playlist, and a subset of tracks for use. For example, “tokenizing” in the context of this claim encompasses a user mentally or physically recording the outcome of the tokenized terms.  For example, “tagging” in the context of this claim encompasses the user mentally or physical recording the appropriate tokenized terms for the tracks.  For example, “determining” in the context of the claim encompasses a user mentally determining whether the metadata of a track has at least one tokenized term.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim does not recite any processor or hardware component to perform the steps. Additionally, the claimed feature of “storing… an association” is merely insignificant extra-solution activity (i.e. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). See MPEP 2106.05(g).
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “storing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "Storing and retrieving information in memory."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the association between a tokenized term and a curated playlist may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 2, the limitations are directed towards “identifying a respective track-term entry in a track-term database”, “ensuring that the respective track-term entry includes an association,” and “using the track-term database” which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of tagging each respective track, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 3, the limitation is directed towards further defining a descriptive search database which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “descriptive search database” to include an inverted index only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 4 and 5, the limitations are directed towards features related to a curated playlist, which is an additional element beyond the above identified judicial exception.  Specifically, the limitations elaborate upon the aforementioned “Mental Process” of selecting a specific number of tracks (where the number of tracks M is less than N), and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, a user, in the context of this claim, could mentally select a specific subset of tracks wherein the number of tracks is less than a specific N integer.  Additionally, the ordering of the curated playlist is interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generating of a “similarity table” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claim 6, the limitations are directed towards “obtaining a third playlist”, “identifying the third playlist as a curated playlist…”, and “adding the third playlist to the plurality of curated playlists”, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of obtaining, identifying, and adding a third playlist, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the evaluation of a third playlist only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7-9, the limitations are directed towards applying filters when tagging tracks, removing terms, and passing candidate playlist, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of filtering are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because application of filters only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 10, the limitation is directed towards further defining a playlist description, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “playlist description” to include a playlist title and a descriptive text, which only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 11 and 12, the limitations are directed towards “receiving a user query”, “finding an association”, “determining that the found association is with the curated playlist,” and “initiating playback”, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the “Mental Process” of receiving, finding, determining, and initiating are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception. 
For example, the “receiving” feature in the context of this claim encompasses the user mentally receiving a user query and processing said query.  For example, “finding” and “determining” in the context of this claim encompasses a user mentally or physically recording the outcome of evaluating the query against a database.  For example, “tagging” in the context of this claim encompasses the user mentally or physical recording the appropriate tokenized terms for the tracks.  For example, “initiating” in the context of the claim encompasses a user mentally initiating an action to play the curated playlist.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because application of filters only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional computer system and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 13, 14, 17, and 18, the claim(s) recite(s) in part “a playlist database”, “a track-term database”, “a descriptive search database,” “a descriptive query engine”, “one or more processors” and “a non-transitory computer-readable medium”, “select a candidate playlist…”, “tokenize the playlist description…”, “identify a respective track-term entry” “ensure that the respective track-term entry includes an association”, “select a subset of tracks”, and “updating the descriptive search database.”
The limitations directed towards “select…”, “tokenize…”, “identify…”, and “ensure…” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim limitations preclude the step from practically being performed in the mind.
For example, the “select” feature in the context of this claim encompasses the user mentally evaluating candidate playlists and a subset of tracks for use. For example, “tokenize” in the context of this claim encompasses a user mentally or physically recording the outcome of the tokenized terms.  For example, “identify” in the context of this claim encompasses the user mentally evaluating a track-term entry that corresponds to a respective track.  For example, “ensure” in the context of the claim encompasses a user mentally determining whether the respective track-term entry includes an association to a set of tokenized terms.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps.  The databases in the claimed invention are recited at a high-level of generality (i.e., a generic database performing a generic computer function of storing and retrieving) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “updating the descriptive search database” is merely insignificant extra-solution activity (i.e. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). See MPEP 2106.05(g).
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “storing” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "storing" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "Storing and retrieving information in memory."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the association between a tokenized term and a curated playlist may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 15 and 19, the limitations are directed towards features related to a curated playlist, which is an additional element beyond the above identified judicial exception.  Specifically, the limitations elaborate upon the aforementioned “Mental Process” of selecting a specific number of tracks (where the number of tracks M is less than N), and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, a user, in the context of this claim, could mentally select a specific subset of tracks wherein the number of tracks is less than a specific N integer.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
As per claims 16 and 20, the limitations are directed towards features related to a curated playlist, which is an additional element beyond the above identified judicial exception.  Specifically, the limitations elaborate upon the “Mental Process” of applying a lexicon, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, a user, in the context of this claim, could mentally apply a lexicon when tokenizing the playlist description.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
	Accordingly, the aforementioned claims above are not patent eligible.

	Response to Arguments
Applicant's arguments filed 1 March 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims overcomes the claim rejections made under 35 U.S.C. 101.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Springer et al, USPGPUB No. 2005/0055372, as being directed to tokenizing media metadata.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152


June 23, 2022
/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152